AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing

UNITED STATES DISTRICT COURT
for the

District of NEVADA

United States of America

v. Case No. 2:19-mj-00906-VCF

SIVONTRE MARQUISE INGRAM
Defendant

ee a a

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

Place: Lloyd D. George, U.S. Courthouse

 

333 Las Vegas Blvd., South

Courtroom No.: 3D
Las Vegas, NV 89101

 

 

 

Date and Time: 12/03/2019 1:00 p.m.

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

Date: November 29, 2019

 

 

 

Judge's signature

CAM FERENBACH, U.S. Magistrate Judge

Printed name and title

  
 
  

  
  
 

  
 

RECEIED 7

        
   

FILED ———— SERVED ON
ENTERED nyse PARTIES OF RECORD

    

      
   

 

5 URT
RUS DISTRICT CO
HE STRICT OF NEVADA

 
 

DEPUTY

 
